t c summary opinion united_states tax_court terrell michael eubanks petitioner v commissioner of internal revenue respondent docket no 22717-07s filed date terrell michael eubanks pro_se harry j negro for respondent chiechi judge this case was heard pursuant to the provi- sions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the deci- sion to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1hereinafter all section references are to the internal_revenue_code code for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax tax for his taxable_year the issues for decision for petitioner’s taxable_year are is petitioner entitled to a dependency_exemption deduc- tion under sec_151 for his girlfriend’s child mb we hold that he is not is petitioner entitled to head_of_household filing_status under sec_2 we hold that he is not is petitioner entitled to the child_tax_credit under sec_24 we hold that he is not is petitioner entitled to the additional_child_tax_credit under sec_24 we hold that he is not is petitioner entitled to the earned_income_tax_credit under sec_32 we hold that he is not background some of the facts in this case have been stipulated by the parties and are so found at the time petitioner filed the petition in this case he resided in pennsylvania mb is the son of christa barfield ms barfield peti- tioner’s girlfriend petitioner is not biologically related to mb and he is not mb’s adoptive father petitioner filed a timely form 1040a u s individual_income_tax_return tax_return for his taxable_year in that tax_return petitioner claimed head_of_household filing_status a dependency_exemption deduction for mb the child_tax_credit the additional_child_tax_credit and the earned_income_tax_credit respondent issued to petitioner a notice_of_deficiency notice for his taxable_year in that notice respondent inter alia disallowed petitioner’s claimed head_of_household filing_status dependency_exemption deduction for mb child_tax_credit additional_child_tax_credit and earned_income_tax_credit discussion petitioner has the burden of establishing that the determi- nations in the notice are wrong see rule a 290_us_111 in support of his position with respect to each of the issues presented in this case petitioner relies on his own testimony and the testimony of his girlfriend ms barfield we found petitioner’s testimony to be in certain material respects conclusory vague uncorroborated and self-serving we found the testimony of ms barfield to be in certain material respects conclusory vague uncorroborated and serving the interest of her boyfriend petitioner we are not required to and we shall not rely on the respective testimonies of petitioner and ms barfield in order to establish petitioner’s respective positions with respect to the issues presented see eg 87_tc_74 dependency_exemption deduction sec_151 provides that the exemptions provided by this section shall be allowed as deductions to a taxpayer sec_151 provides an exemption for each dependent of the taxpayer as defined in sec_152 sec_152 defines the term dependent to mean either a qualifying_child or a qualify- ing relative we turn first to whether for petitioner’s taxable_year mb is petitioner’s qualifying_child and therefore is his depend- ent under sec_152 sec_152 defines the term qualifying_child as follows sec_152 dependent defined c qualifying_child --for purposes of this section-- in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year c who meets the age requirements of paragraph and d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins for purposes of sec_152 an individual meets the age requirements if that individual is under age sec_152 sec_152 provides that a person bears a relation- ship to the taxpayer for purposes of sec_152 if such individual is-- a a child of the taxpayer or a descendant of such child or b a brother sister stepbrother or stepsis- ter of the taxpayer or a descendant of any such relative sec_152 defines the term child for purposes of sec_152 to mean either a son daughter stepson or step- daughter of the taxpayer sec_152 or an eligible_foster_child of the taxpayer sec_152 an indi- vidual legally adopted by the taxpayer or placed with the taxpayer for adoption by the taxpayer is treated as a child of the taxpayer by blood sec_152 the term stepson in sec_152 is not defined in the code where as is the case here the statute does not define the word we generally interpret it by using its ordinary 2petitioner does not contend that mb is an eligible_foster_child under sec_152 3petitioner does not contend that mb was placed with him for adoption before or during and common meaning 116_tc_87 fn ref omitted merriam-webster’s collegiate dictio- nary 11th ed defines the word stepson to mean a son of one’s wife or husband by a former partner ms barfield testified that she is petitioner’s girlfriend and did not claim that she married petitioner at any time before or during on the record before us we find that during that year mb was not petitioner’s stepson under sec_152 we have found that petitioner is not biologically related to mb and that he is not mb’s adoptive father see sec_152 and b on the record before us we find that during mb was not a child of petitioner as defined in sec_152 on that record we further find that for petitioner’s taxable_year mb is not his qualifying_child as defined in sec_152 and therefore is not his dependent under sec_152 we turn now to whether for petitioner’s taxable_year mb is petitioner’s qualifying_relative and therefore is his depend- ent under sec_152 sec_152 defines the term qualifying_relative as follows sec_152 dependent defined d qualifying_relative --for purposes of this section-- in general --the term qualifying rela- tive means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b whose gross_income for the calen- dar year in which such taxable_year be- gins is less than the exemption_amount as defined in sec_151 c with respect to whom the taxpayer provides over one-half of the individ- ual’s support for the calendar_year in which such taxable_year begins and d who is not a qualifying_child of such taxpayer or of any other taxpayer for any taxable_year beginning in the calendar_year in which such taxable_year begins in order for petitioner to establish that he provided more than one-half of mb’s total support during see sec_152 petitioner must establish the total amount of support from all sources provided to mb during and that petitioner provided over one-half of that total amount during that year see 73_tc_963 56_tc_512 sec_1 a i income_tax regs the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent provided by all sources during the year in question must be shown by competent evidence blanco v commissioner supra pincite where the total amount of support provided to a child during the year in question is not shown and may not reasonably be inferred from competent evidence it is not possi- ble to find that the taxpayer contributed more than one-half of that child’s total support id pincite 31_tc_1252 petitioner did not proffer any evidence establishing the amount of support he provided to mb during nor did he proffer any evidence establishing the total amount of support from all sources provided to mb during that year petitioner also failed to proffer any evidence from which the court might infer the total amount of support provided to mb during on the record before us we find that petitioner has failed to carry his burden of establishing that during he provided more than one-half of mb’s total support on that record we further find that petitioner has failed to carry his burden of establishing that for his taxable_year mb is his qualifying_relative as defined in sec_152 and therefore is his dependent under sec_152 based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of estab- lishing that he is entitled for his taxable_year to a dependency_exemption deduction under sec_151 for mb head_of_household filing_status sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as pertinent here sec_2 provides that an unmarried individual shall be consid- ered a head of a household if that individual maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child of the individual as defined in sec_152 sec_2 or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 we have found that for petitioner’s taxable_year mb is not his qualifying_child as defined in sec_152 we have also found that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to a dependency_exemption deduction under sec_151 for mb on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to head_of_household filing_status under sec_2 child_tax_credit sec_24 provides a credit with respect to each quali- fying child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age we have found that for petitioner’s taxable_year mb is not his qualifying_child as defined in sec_152 on the record before us we find that for that year mb is not peti- tioner’s qualifying_child as defined in sec_24 on that record we further find that petitioner is not entitled for his taxable_year to the child_tax_credit under sec_24 additional_child_tax_credit the child_tax_credit provided by sec_24 may not exceed the taxpayer’s regular_tax_liability sec_24 where a taxpayer is eligible for the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available under sec_24 sec_24 makes a portion of the credit known as the addi- tional child_tax_credit refundable we have found that petitioner is not entitled for his taxable_year to the child_tax_credit under sec_24 on the record before us we find that petitioner is not entitled for his taxable_year to the additional_child_tax_credit under sec_24 4the parties do not dispute that mb was under age at the close of petitioner’s taxable_year and that therefore he satisfies the age restriction in sec_24 earned_income_tax_credit sec_32 permits an eligible_individual an earned_income_credit against that individual’s tax_liability as pertinent here the term eligible_individual is defined to mean any individual who has a qualifying_child for the taxable_year sec_32 sec_32 defines the term qualifying_child to mean a qualifying_child of the taxpayer as defined in sec_152 we have found that for petitioner’s taxable_year mb is not his qualifying_child as defined in sec_152 on the record before us we find that for that year mb is not peti- tioner’s qualifying_child as defined in sec_32 on that record we further find that for that year petitioner is not an eligible_individual as defined in sec_32 on the record before us we find that petitioner is not entitled for his taxable_year to the earned_income_tax_credit under sec_32 5the amount of the credit is determined based on percentages that vary depending on whether the taxpayer has one qualifying_child two or more qualifying children or no qualifying chil- dren sec_32 the credit is also subject_to a limitation based on adjusted_gross_income sec_32 see infra note 6assuming arguendo that petitioner were an eligible individ- ual as defined in sec_32 for his taxable_year he nonetheless would not be entitled to the earned_income_tax_credit for that year that is because petitioner reported adjusted_gross_income for his taxable_year of dollar_figure sec continued we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent continued a completely phases out the earned_income_tax_credit for an eligible_individual with no qualifying children where the taxpayer has adjusted_gross_income in excess of dollar_figure for the taxable_year see revproc_2005_70 sec_3 2005_2_cb_979
